Citation Nr: 0215119	
Decision Date: 10/28/02    Archive Date: 11/01/02

DOCKET NO.  99-12 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

Entitlement to an increased rating for varicose veins of the 
left leg, currently rated as 20 percent disabling.  

Entitlement to an increased rating for varicose veins of the 
right leg, currently rated as 20 percent disabling.  

Entitlement to an increased rating for hypertension, 
currently rated as 10 percent disabling.  

Entitlement to a total rating based on individual 
unemployability due to service connected disabilities.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel


INTRODUCTION

The veteran served on active duty from December 1975 to 
August 1984.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from a May 1998 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) at Montgomery, Alabama.  

The Board remanded the case in August 2001 for additional 
evidentiary and procedural development.  The case has now 
been returned for further appellate consideration.  


REMAND

In June 1999, the veteran requested a hearing on his appeal 
before a Board member at the RO.  In June 2001, the RO 
informed him of the scheduled hearing.  The veteran failed to 
appear for the hearing.  Received at the Board in July 2001 
was a statement from the veteran that he was unable to appear 
for the hearing for family reasons and requested that one be 
scheduled for later.  When the veteran's statement was 
received, the case had already been forwarded to the Board.  
The veteran has not withdrawn his hearing request.  

In consideration of the foregoing, the case is REMANDED for 
the following action:  

The RO should schedule the requested 
hearing for the veteran before a member 
of the Board sitting at the RO.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The veteran's claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board or the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See the Veterans' Benefits Improvement Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 38 
U.S.C.A. § 5101 (West 1991 and Supp. 2001) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO is to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV. Paras. 8.44-8.45 and 38.02-38.03.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The purpose of this REMAND is to allow for 
additional development of the record and due process of law.  
No inference should be drawn regarding the final disposition 
of the veteran's claim.  


		
	C.W. Symanski
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).  

